Citation Nr: 1531812	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to service-connected type II diabetes mellitus.  

2. Whether new and material evidence has been received to reopen a claim for service connection for depression.  

3. Entitlement to service connection for hypertension, to include as due to service-connected type II diabetes mellitus.  

4. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

5. Entitlement to service connection for obstructive sleep apnea.  

6. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.  

7. Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected type II diabetes.  

8. Entitlement to service connection for a low back disability. 

9. Entitlement to an initial compensable disability rating for bilateral hearing loss prior to June 5, 2014, and to a disability rating in excess of 20 percent thereafter.  

10. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to September 1973 and from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2011 rating decision denied the Veteran's petition to reopen a previously denied claim for service connection for hypertension, and granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The July 2013 rating decision denied service connection for PTSD, obstructive sleep apnea, erectile dysfunction, peripheral neuropathy, and lumbar strain.  

In a January 2015 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from noncompensable to 20 percent, effective June 5, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran has claimed entitlement to service connection for both depression and PTSD.  Depression was previously denied in a July 2010 rating decision and the Veteran did not appeal that determination.  A claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); 38 C.F.R. § 3.159(c) (2014).

However, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the scope of Boggs and Ephraim is limited to petitions to reopen.  Specifically, Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  

However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id; see also Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter).  

There was no diagnosis of PTSD of record at the time of the July 2010 rating decision which denied service connection for depression.  The development conducted by the RO pertained to depression only and did not address the Veteran's subsequently reported stressor, which was not of record at the time of the July 2010 rating decision.  The Veteran's earlier claim of service connection for depression did not encompass his PTSD.  New and material evidence is therefore required to reopen the Veteran's claim of entitlement to service connection for depression, but that PTSD may be considered on a direct basis.  Because the Board is reopening the Veteran's claim for service connection for depression, his psychiatric disorder claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons, 23 Vet. App. 1.

In March 2014, the Veteran, through his attorney, submitted private medical evidence directly to the Board.  The Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issues of entitlement to service connection for hypertension, an acquired psychiatric disorder, obstructive sleep apnea, erectile dysfunction, peripheral neuropathy, lumbar strain, an increased rating for bilateral hearing loss, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had qualifying in-country service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  

2. Evidence associated with the claims file since July 2010 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

3. Evidence associated with the claims file since July 2010 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression. 


CONCLUSIONS OF LAW

1. Evidence received since the July 2010 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. Evidence received since the July 2010 rating decision that denied service connection for depression, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to Reopen Previously Denied Claims

As a preliminary matter, given the favorable disposition in this case, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

In July 2010, the RO denied the Veteran's claim for service connection for depression on the basis that there was no nexus to service.  He did not submit a notice of disagreement (NOD) or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the July 2010 rating decision became final with regard to depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

In July 2010, the RO also denied the Veteran's claim for service connection for hypertension on the basis that there was no nexus service, and that it was not among the diseases presumptively associated with herbicide exposure.  In November 2010, the Veteran informed VA that he wished to file a claim for hypertension secondary to type II diabetes mellitus and acknowledged that the claim had been "previously denied."  He noted that he had received VA treatment in July 2010.  He did not express disagreement with the July 2010 determination or an intent to begin the appeals process.  Therefore, the November 2010 statement is not a valid NOD to the July 2010 rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2014).  Additionally, he did not submit new and material evidence within one year of the promulgation of the July 2010 rating decision.  Accordingly, the July 2010 rating decision became final with regard to hypertension.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A. Hypertension

Following the July 2010 final denial, the Veteran asserted that his hypertension was caused by his service-connected type II diabetes mellitus.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In February 2012, the Veteran submitted treatise evidence regarding whether type II diabetes mellitus caused hypertension.  Because he submitted evidence supporting his new theory of causation, reopening of the Veteran's claim for service connection for hypertension based on the receipt of new and material evidence is therefore warranted.  Id.  To this extent only, the appeal is granted.  To this extent only, the appeal is granted.  

B. Depression

In March 2012, the Veteran submitted an Internet article titled, "Diabetes and Depression," which suggested that type II diabetes mellitus doubles the risk of developing depression.  In May 2013, the Veteran submitted a statement regarding his claimed in-service stressor.  Prior to that date, the Veteran had not informed VA that he had experienced a stressor in service.  His stressor is presumed credible for the purposes of reopening his claim.  Also in May 2013, he submitted an Internet article titled, "Agent Orange Symptoms," and circled "mood alterations."  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the new evidence submitted by the Veteran meets the low threshold to indicate that his depression may be related to service and examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Reopening of the Veteran's claim for service connection for depression based on the receipt of new and material evidence is therefore warranted.  To this extent only, the appeal is granted.  


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for depression is reopened; the appeal is granted to this extent only.


REMAND

Remand is necessary in this case for the following reasons.

With regard to all of the claims being remanded, in its February 2011 rating decision, the RO stated that VA treatment records from the VA Medical Centers (VAMC) in Biloxi and Mobile from May 10, 2004 through December 26, 2010 were reviewed.  In July 2013, the RO stated that it reviewed outpatient records from the Biloxi VAMC from March 18, 2011 to July 9, 2013.  The Board notes that the Virtual VA paperless claims processing system contains VA treatment records from May 2012 through April 2013.  However, the remainder of the records cited are not associated with the Veteran's electronic claims file and must be obtained.   

With regard to the Veteran's acquired psychiatric disorder, the Board finds that the Veteran's reported combat-related stressor of shooting a Vietnamese girl who was walking toward his truck is consistent with his military occupational specialty of security policeman while he was in the Republic of Vietnam.  His service personnel records state that he patrolled Saigon and Cholon and that his work was "hazardous," involved "trouble spots," and that he responded to "scenes of terrorist bombing."  The Board finds that his stressor is credible.  The Board notes that in May 2013, a VA examiner adequately explained why the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner also opined that the Veteran's depression was exacerbated by current stressors.  The examiner did not state whether the Veteran's stressor caused his depression, rendering the opinion inadequate with regard to depression.  Additionally, the Veteran asserts that his depression was directly caused by herbicide exposure and/or his service-connected type II diabetes mellitus and submitted Internet articles in support of his theories.  Therefore, an addendum opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to hypertension, the May 2010 VA examiner's opinion that the Veteran's hypertension was not caused or aggravated by type II diabetes mellitus is inadequate because it does not provide a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, the Veteran is presumed to have been exposed to herbicides.  Hypertension is not listed as a condition presumptively associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2014).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  On remand, an opinion regarding whether the Veteran's hypertension was caused or aggravated by type II diabetes mellitus or was directly the result of herbicide exposure is needed. 

With regard to the erectile dysfunction claim, the May 2010 and May 2013 VA opinions are inadequate because they do not address the aggravation prong of a secondary service connection claim.  See 38 C.F.R. § 3.310 (2014).  An addendum opinion is needed.  

With regard to peripheral neuropathy, a May 2013 VA examination report notes that the Veteran's neurological complaints are more likely due to his degenerative disc disease (DDD) of the lumbar spine, but also stated that peripheral neuropathy had been diagnosed in 2003.  A January 2015 VA examination report noted that the Veteran did not have diabetic peripheral neuropathy and that his symptoms were more consistent with radiculopathy to the lower extremitas from his DDD.  However, the examiner also noted that the Veteran had peripheral neuropathy of the upper extremities at C6-C7 and did not state whether the peripheral neuropathy of the upper extremities was caused or aggravated by type II diabetes mellitus.  Because it is not clear from the record which extremities are impacted by peripheral neuropathy and/or radiculopathy, clarification of the diagnoses is needed.  A new examination is warranted.  

With regard to a back disability, the May 2013 VA examiner diagnosed arthritis of the lumbar spine and provided a negative opinion without addressing the Veteran's assertion of continuity of symptomatology.  Because arthritis is a chronic disease as set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomology is for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  An addendum opinion is needed to address his lay assertions.  Further, the Veteran submitted treatise evidence stating that diabetes may cause arthritis.  On remand, the examiner should address this assertion as well. 

With regard to the Veteran's TDIU claim, as outcomes of the claims being remanded will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist and are not associated with the Veteran's claims file, including records from the Biloxi and Mobile VA facilities from May 2004 through the present.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Return the Veteran's claims file to the examiner who conducted the May 2013 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 
	
b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. Internet articles submitted by the Veteran in March 2012 and May 2013 discussing whether type II diabetes mellitus and/or Agent Orange exposure could cause depression.  

ii. Dr. L. W.'s report of a December 2012 Mental Exam for the Division of Disability Determination.  

iii. The report of the May 2013 VA psychiatric examination.  

iv. The Veteran's May 2013 stressor statement.  

d. The examiner is advised that for the purposes of the opinion, the Board has conceded that the Veteran experienced an in-service event - that he shot a Vietnamese girl who was walking toward his truck.  

e. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression began during active service; or, is related to an incident of service, including that he shot a Vietnamese girl who was walking toward his truck; or, is directly caused by his exposure to herbicides; or, manifested as a psychosis within one year of separation from service.  The examiner is advised that is insufficient to conclude that depression was not directly caused by herbicide exposure solely because it is not on the list of diseases presumptively associated with herbicide exposure.  

ii. If the examiner determines that the Veteran's depression was not directly caused by service, determine whether it is at least as likely as not that the depression was proximately due to or the result of his service-connected type II diabetes mellitus.  

iii. If the examiner determines that the Veteran's depression was not due to or the result of type II diabetes mellitus, determine whether it is at least as likely as not that depression was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

3. Return the Veteran's claims file to the examiner who conducted the May 2010 hypertension examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the May 2010 VA examination. 

ii. Internet articles submitted by the Veteran in February 2012 discussing whether type II diabetes can cause or aggravate hypertension.  

d. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service; or, is related to an incident of service; or, began within one year after discharge from active service; or, was directly caused by exposure to herbicides.  The examiner is advised that is insufficient to conclude that hypertension was not directly caused by herbicide exposure solely because it is not on the list of diseases presumptively associated with herbicide exposure.  

ii. If the examiner determines that the Veteran's hypertension was not directly caused by service, determine whether it is at least as likely as not that it was proximately due to or the result of his service-connected type II diabetes mellitus.

iii. If the examiner determines that the Veteran's hypertension was not due to or the result of type II diabetes mellitus, determine whether it is at least as likely as not that it was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Return the Veteran's claims file to the examiner who conducted the May 2013 erectile dysfunction examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the May 2010 VA examination.

ii. The report of the May 2013 VA examination.

iii. An Internet article submitted by the Veteran in May 2013 discussing a link between type II diabetes mellitus and impotence.  

d. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was proximately due to or the result of the Veteran's service-connected type II diabetes mellitus.  

ii. If the examiner determines that erectile dysfunction was not caused by type II diabetes mellitus, determine whether it is at least as likely as not that erectile dysfunction was aggravated beyond its natural progression by the Veteran's service-connected type II diabetes mellitus.  

iii. If the examiner determines that the Veteran's erectile dysfunction was not aggravated by his service-connected type II diabetes mellitus, determine whether it is at least as likely as not that the erectile dysfunction began during active service, or is related to an incident of service.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Return the Veteran's claims file to the examiner who conducted the January 2015 peripheral neuropathy examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. Internet articles submitted by the Veteran in February 2012 and May 2013 discussing that type II diabetes mellitus can cause peripheral neuropathy.  

ii. The report of the May 2013 VA examination.

iii. The report of the January 2015 VA examination.

iv. The June 2015 VA finding that the Veteran did not have early onset peripheral neuropathy during service in the Republic of Vietnam or within one year of his last exposure to herbicides.  

d. The examiner must determine whether the Veteran has peripheral neuropathy and if so, in which extremities.  

e. The examiner must then provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was proximately due to or the result of his service-connected type II diabetes mellitus.

ii. If the examiner determines that the Veteran's peripheral neuropathy was not caused by his service-connected type II diabetes mellitus, determine whether it is at least as likely as not that it was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  

iii. If the examiner determines that the Veteran's peripheral neuropathy was not caused or aggravated by his service-connected type II diabetes mellitus, determine whether he had early-onset peripheral neuropathy.  If not, determine whether it is at least as likely as not that it began during active service; or, is related to any incident of service; or, was directly caused by exposure to herbicides.  The examiner is advised that is insufficient to conclude that non early-onset peripheral neuropathy was not directly caused by herbicide exposure solely because it is not on the list of diseases presumptively associated with herbicide exposure.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Return the Veteran's claims file to the examiner who conducted the May 2013 spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An Internet article submitted by the Veteran in February 2012 discussing whether there is a link between diabetes and arthritis.  

ii. The Veteran's March 2012 statement that he has experienced back problems since 1973. 

iii. The report of the May 2013 VA spine examination. 

d. In providing the requested opinion, the examiner must address the Veteran's lay assertion that he has experienced continuity of back symptoms since service  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

e. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service; or, is related to an incident of service; or, with regard to arthritis, began within one year after discharge from active service.

ii. If the examiner determines that the Veteran's back disability was not caused by service, determine whether it is at least as likely as not that it as proximately due to or the result of his service-connected type II diabetes mellitus.  

iii. If the examiner determines that the Veteran's back disability was not caused by his service-connected type II diabetes mellitus, determine whether it is at least as likely as not that it was aggravated beyond its natural progression by his service-connected type II diabetes mellitus.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


